IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


LORA JEAN WILLIAMS; GREGORY J.       : No. 321 EAL 2017
SMITH; CVP MANAGEMENT, INC. D/B/A    :
OR T/A CITY VIEW PIZZA; JOHN'S       :
ROAST PORK, INC. F/K/A JOHN'S        : Petition for Allowance of Appeal from
ROAST PORK; METRO BEVERAGE OF        : the Order of the Commonwealth Court
PHILADELPHIA, INC. D/B/A OR T/A      :
METRO BEVERAGE; DAY'S                :
BEVERAGES, INC. D/B/A OR T/A DAY'S   :
BEVERAGES; AMERICAN BEVERAGE         :
ASSOCIATION; PENNSYLVANIA            :
BEVERAGE ASSOCIATION;                :
PHILADELPHIA BEVERAGE                :
ASSOCIATION; AND PENNSYLVANIA        :
FOOD MERCHANTS ASSOCIATION,          :
                                     :
                Petitioners          :
                                     :
                                     :
          v.                         :
                                     :
                                     :
CITY OF PHILADELPHIA AND FRANK       :
BRESLIN, IN HIS OFFICIAL CAPACITY    :
AS COMMISSIONER OF THE               :
PHILADELPHIA DEPARTMENT OF           :
REVENUE,                             :
                                     :
                Respondents          :

LORA JEAN WILLIAMS; GREGORY J.       : No. 322 EAL 2017
SMITH; CVP MANAGEMENT, INC. D/B/A    :
OR T/A CITY VIEW PIZZA; JOHN'S       :
ROAST PORK, INC. F/K/A JOHN'S        : Petition for Allowance of Appeal from
ROAST PORK; METRO BEVERAGE OF        : the Order of the Commonwealth Court
PHILADELPHIA, INC. D/B/A OR T/A      :
METRO BEVERAGE; DAY'S                :
BEVERAGES, INC. D/B/A OR T/A DAY'S   :
BEVERAGES; AMERICAN BEVERAGE         :
ASSOCIATION; PENNSYLVANIA            :
BEVERAGE ASSOCIATION;                :
PHILADELPHIA BEVERAGE                :
ASSOCIATION; AND PENNSYLVANIA        :
FOOD MERCHANTS ASSOCIATION,                   :
                                              :
                    Petitioners               :
                                              :
                                              :
             v.                               :
                                              :
                                              :
CITY OF PHILADELPHIA AND FRANK                :
BRESLIN,IN HIS OFFICIAL CAPACITY              :
AS COMMISSIONER OF THE                        :
PHILADELPHIA DEPARTMENT OF                    :
REVENUE,                                      :
                                              :
                    Respondents               :


                                        ORDER



PER CURIAM

      AND NOW, this 30th day of January, 2018, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to the

remaining issue. The issue, as stated by Petitioner, is:


             Does the City’s Tax violate the Sterling Act, 53 P.S. § 15971, which
             prohibits Philadelphia from imposing a tax on a transaction or
             subject that the Commonwealth already taxes?

      Justice Dougherty did not participate in the consideration or decision of this

matter.




                         [321 EAL 2017 and 322 EAL 2017] - 2